SHEPHERD, J.
ON CONCESSION OF ERROR
Upon the Department of Children and Families’ and the Guardian ad Litem Program’s appropriate concession of error in the trial court’s sua sponte order placing the minor children, C.Y., N.Y. and T.Y., in permanent guardianship with the paternal grandmother, without notice to the mother as well as without an evidentiary hearing, in violation of the mother’s due process rights, we reverse and remand for an evi-dentiary hearing. See In re KM., 86 So.3d 556 (Fla. 2d DCA 2012).
Reversed and remanded for further proceedings.